DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 3 – 8, 10- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that XIE does not disclose the audio chip following a wake-up word is acquired and a speech recognition is performed on the audio chip to the first operation state where the audio is continuously acquired to obtain an audio stream and the speech recognition is performed on the audio stream (Amendment, pages 7, 8).

3.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Applicant argues that amended claims 1, 8, 15 are patentably distinct from the claims in the co-pending application (Amendment, page 7).
The examiner, since both applications are still directed to switching operation states based on wake-up word detection.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 15 of copending Application No. 16/728,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 20 of the instant application are similar in scope and content of claims 1 – 15 of the copending application from the same applicant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Here is a comparison between claim 1 of the instant application and claim 1 of the copending application.
Instant Application 16/730,534
Copending Application 16/728,283
Comparison
1. A speech recognition control method, comprising:
1.  A speech recognition control method, comprising:
Same

detecting a target 
operation carrying a set control intention in a first operation state; wherein 
in the first operation state, an audio clip is acquired based on a wake-up word 
to perform speech recognition;
Similar
switching a second operation state to the first operation state in response to determining that the first operation state is applicable to the target scene; wherein, in the second operation state, an audio clip is acquired based on a wake-up word to perform speech recognition on the audio clip; and
in response to detecting the target operation, 
executing a control instruction corresponding to the target operation, and 
switching the first operation state to a second operation state;  and
Similar

continuously acquiring audio to obtain an audio stream in the second operation state to perform the speech recognition.
Similar


Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 3 – 8, 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al. (US PAP 2019/0057695) in view of Kim et al. (US PAP 2020/0051554).
As per claims 1, 8, and 15, XIE et al. teach a speech recognition control method, comprising: 
In response to calling an application programmer interface relevant to a target scene in second operation state, querying configuration information of a first operation state to determine whether the first operation state is applicable to a target scene (“a first judging module, configured to perform speech recognition on a speech signal acquired by the smart device and to determine whether a control instruction corresponding to the speech signal matches with a present operation scene of the smart device; and a first adjusting module, configured to adjust an operation state of the smart device according to the control instruction when the control instruction matches with the present operation scene.”; Abstract, paragraph 11);

adjusting module, configured to adjust an operation state of the smart device according to the control instruction when the control instruction matches with the present operation scene.”; Abstract; paragraphs 10, 11); and
wherein in the first operation state, obtain an audio stream to perform the speech recognition on the audio stream (“a speech recognition module can be provided in the apparatus for controlling the smart device, such that after the smart device acquires the speech signal, the speech recognition module can be used to perform speech recognition on the speech signal, so as to acquire the control instruction corresponding to the speech signal.”; paragraphs 22, 30).
However, XIE does not specifically teach the audio chip following a wake-up word is acquired and a speech recognition is performed on the audio chip to the first operation state where the audio is continuously acquired to obtain an audio stream and the speech recognition is performed on the audio stream.
Kim et al. disclose after performing the voice recognition service depending on wake-up of the electronic device on the basis of the wake-up word, the user can continuously perform the voice recognition service based on user's utterance during a specific time without having to repeatedly utter the wake-up word (paragraph 14).  the processor 480 may process operations of detecting a wake-up word in an inactive state of a voice recognition service, waking up based on the detection of the wake-up word, and performing a first task corresponding to a first voice command of a user on the basis of the wake-up. According to various embodiments, the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the time the invention was made to continuously perform speech recognition after detecting a wake word as taught by Kim et al. in XIE et al., such that the control method is simple and flexibility of the control method is improved (paragraph 64).

	As per claims 3, 10, 16, XIE et al. in view of Kim further disclose in the second operation state, acquiring a first control intention by performing the speech recognition on the audio clip; and determining whether the first control intention matches the target scene (“when the control instruction corresponding to the speech signal does not match with the present operation scene of the smart device, the present operation scene of the smart device may be not influenced by performing the control instruction.”; XIE et al. paragraphs 31 – 35).

	As per claims 4, 11, 17, XIE et al. in view of Kim further disclose acquiring an information stream; wherein, the information stream is obtained by performing the speech recognition on the audio stream; acquiring one or more candidate intentions from the information stream; obtaining a second control intention matched with the control intention of the target scene from the one or more candidate intentions; and in 

	As per claims 5, 12, 18, XIE et al. in view of Kim further disclose in response to not obtaining the second control intention within a preset duration, quitting the first operation state (if the control instruction "morning news" is acquired in one minute, the smart device is controlled to broadcast the morning news, if no control instruction is acquired in one minute, the smart device is controlled to enter the dormant state.”; XIE et al. paragraph 57);
the preset duration ranges from 20 seconds to 40 seconds (“the wait time may be set variously such as N seconds (e.g., 10 seconds, 30 seconds, 1 minute, 5 minutes, etc.).  According to various embodiments, the electronic device 400 may pre-define timing at which additional user's utterance mostly occurs after the task is performed”; Kim et al. paragraph 177).

	As per claims 6, 13, 19, XIE et al. in view of Kim further disclose refusing to respond to a candidate intention that does not match the control intention of the target 

	As per claims 7, 14, 20, XIE et al. in view of Kim further disclose the configuration information comprises a list of scenes that the first operation state is applicable to, and the list of scenes is generated by selecting one or more of a music scene, an audiobook scene and a video scene, in response to user selection (“Then, assuming that the present operation scene of the smart device is playing music, when the control instruction corresponding to the speech signal acquired by the smart device is "pause" which is contained in the set of control instructions corresponding to the scene of playing music”; XIE et al. paragraphs 33 – 35).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658